FILED
                              NOT FOR PUBLICATION                           NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NURIA PATRICIA ORELLANA-                          No. 08-73722
MARTINEZ,
                                                  Agency No. A099-675-772
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Nuria Patricia Orellana-Martinez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her

application for asylum. Our jurisdiction is governed by 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s determination

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review for substantial evidence factual findings, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny in part and dismiss

in part the petition for review.

       We reject Orellana-Martinez’s claim that she is eligible for asylum based on

her membership in a particular social group, namely, individuals who have had

their lives directly threatened because of their actions in defiance of the gangs. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a

particular social group “young men in El Salvador resisting gang violence”). We

also reject Orellana-Martinez’ political opinion claim based on her resistance to the

gangs. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (1992) (resisting forced

recruitment does not necessarily constitute persecution on account of political

opinion); Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009) (resistance to

gang recruitment does not constitute political opinion); Parussimova v. Mukasey,

555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected

ground represent ‘one central reason’ for an asylum applicant’s persecution”).

Because Orellana-Martinez failed to demonstrate that she was persecuted on


                                          2                                     08-73722
account of a protected ground, we uphold the agency’s denial of her asylum claim.

Id. at 856.

       To the extent Orellana-Martinez contends she is a member of a particular

social group of attractive young women targeted by gangs for sexual assault, we

lack jurisdiction to consider the contention because she did not exhaust it. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   08-73722